Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150147                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150147
                                                                    COA: 322933
                                                                    Wayne CC: 03-011974-FC
  JERMOND LAWRENCE PERRY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 15, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court for
  correction of the judgment of sentence to reflect two first-degree murder convictions.
  The original and amended judgments of sentence inaccurately reflect four first-degree
  murder convictions, notwithstanding that only two people were murdered. See People v
  Orlewicz, 293 Mich App 96, 112 (2001) (“convicting a defendant of both first-degree
  premeditated murder and first-degree felony murder arising out of the death of a single
  victim is a violation of double-jeopardy protection”). We further ORDER the trial court
  to ensure that the corrected judgment of sentence is transmitted to the Department of
  Corrections. In all other respects, leave to appeal is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2015
           s0520
                                                                               Clerk